Citation Nr: 0024705	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  96-49 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post-operative 
residuals of a right foot shell fragment wound, currently 
evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to June 1970.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from an October 1995 rating action 
of the Cleveland, Ohio Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Board reviewed the veteran's appeal in August 1998 and 
denied claims of entitlement to service connection for 
peripheral neuropathy and diabetes mellitus, and remanded the 
claim of entitlement to an increased rating to the RO for 
additional development.  

Since the Board's August 1998 decision the RO, in March 2000, 
denied claims to reopen the issues of entitlement to service 
connection for peripheral neuropathy and diabetes mellitus 
secondary to exposure to Agent Orange.  Significantly, 
however, while the representative referred to those issues in 
the written brief presented to the Board, 38 U.S.C.A. § 7105 
(West 1991) requires that any notice of disagreement be filed 
with the activity which entered the determination with which 
disagreement is being expressed.  As the Board's August 1998 
decision is final, 38 U.S.C.A. § 7104 (West 1991), any 
disagreement expressed by the representative must be filed 
with the RO as they, not the Board, entered the March 2000 
rating decision.  Accordingly, the Board cannot exercise 
appellate jurisdiction over these issues. 


FINDING OF FACT

Postoperative residuals of a right foot shell fragment wound 
are not manifested by complaints which would equate to a 
"moderately severe" foot injury, and there is no evidence 
of muscle or nerve damage related to this injury.  



CONCLUSION OF LAW

The schedular criteria for an increased rating for post-
operative residuals of a right foot shell fragment wound have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 4.73, 
Diagnostic Codes 5284, 5310 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

In March 1968, the veteran sustained a right foot shell 
fragment wound while in combat.  The wound was debrided and a 
delayed primary closure was performed four days post injury.  
In April 1968, he continued to complain of slight pain and x-
ray studies showed that foreign bodies remained in the foot.  
The veteran was returned to duty and instructed to return for 
removal of the foreign bodies of problems occurred.  

In November 1969, the veteran, after returning stateside, 
reported that his foot ached during weather changes often 
severe enough to interfere with duty.  By early December 
1969, the veteran was able to return to flying duty.  

The January 1970 separation examination revealed that the 
veteran had retained shell fragments in his right foot and 
complaints of pain with weather changes.  

Post-service medical records include reports detailing 
surgical removal of multiple foreign bodies from the right 
foot in August 1979.  X-ray studies undertaken prior to 
surgery revealed metallic foreign bodies in the plantar soft 
tissues between the proximal 4th and 5th phalanx, and lateral 
to the mid shaft of the 5th metatarsal.  

In a May 1980 rating action, service connection was granted 
and a 10 percent rating assigned for the post-operative 
residuals of a shell fragment wound in the right foot, 
effective from February 11, 1980.  That rating has remained 
in effect to the present. 

In January 1991, Charles V. Wellman, M.D., found that the 
veteran had a Charcot joint due to neuropathic 
osteoarthropathy associated with diabetes mellitus. 

The veteran was afforded a VA examination in November 1994 at 
which time the history of his in-service foot injury was 
reviewed.  The veteran complained of constant pain and 
numbness in both feet, increased by weather changes.  
Physical examination of the right foot revealed a well-healed 
5 centimeter vertical scar present over the dorsal and 
lateral aspect of the fifth metatarsal.  There was also 
deformity of the forefoot of the right foot.  There was 
tenderness elicited over the area of the forefoot, but no 
warmth or swelling.  The veteran was able to stand, however, 
he had difficulty squatting and rising on his heels and toes.  
The diagnoses included residual of shell fragment wound of 
the right foot, and Charcot joints of the right foot by 
history.  The examiner observed that the veteran also 
suffered peripheral vascular disease and diabetes. 

The veteran appeared at a November 1997 hearing before the 
undersigned Member of the Board and testified as to the 
effects of his service-connected right foot disorder.  He 
expressed his belief that he currently had arthritis in the 
right foot as a result of the shell fragment wound; however, 
he had not been diagnosed as having arthritis and no medical 
professional had told him he did, in fact, have that 
condition.  The veteran further testified that he suffered 
constant pain in the right foot, although he was couldn't say 
whether the pain was related to the shell fragment wound only 
or was the result of other disorders. 

When the Board initially reviewed the veteran's appeal in 
August 1998, it was noted that he complained of lower 
extremity symptoms which were associated with his nonservice-
connected diabetes and peripheral neuropathy.  The claim was 
remanded in order to obtain additional medical evidence 
necessary to distinguish symptomatology related to the 
service-connected right foot disability from that related to 
nonservice-connected disorders.  

Private medical records obtained pursuant to the Board remand 
include a September 1998 report from the veteran's treating 
podiatrist who noted that the veteran was first seen in 1994 
with a decubitus ulcer on the left calcaneus.  The physician 
noted that the veteran has insulin dependent diabetes 
mellitus, peripheral vascular disease and neuropathy.  It was 
further noted that the veteran had Charcot disease with a 
rocker bottom foot involving the left foot with severe 
changes due to diabetic neuropathy.  His right foot was noted 
to have a "similar problem with similar destruction in the 
first, second and third cuneiform."  

In May 1998, the veteran was seen by David L. Rollins, M.D., 
for a question of right foot ischemia.  Physical examination 
revealed no right leg problem.  The veteran was instructed to 
watch his right foot for evidence of either ischemia or 
gangrene.

The veteran was afforded a VA examination in July 1999 at 
which time the claims folder was reviewed.  The examiner 
commented that there were well-documented reports of the 
shell fragment wound, and reports of circulation and diabetic 
Charcot feet.  The examiner reviewed the history of the 
veteran's injury during service and subsequent treatment.  On 
examination, the veteran was noted to walk with a cane, but 
could not raise on his toes and heels.  Physical examination 
of the right foot revealed a 5 cm scar on the dorsal aspect 
of the right foot, with no evidence of redness.  The veteran 
had recently had the great and second toes of that foot 
amputated due to Charcot joints.  There was palpable 
tenderness or soreness over the entire foot, but not 
specifically over the area of the shell fragment wound.  The 
diagnosis was that of residual shell fragment wound to the 
right foot.  The examiner commented that "[i]t would appear 
at this time that due to the significant circulatory and 
Charcot disease the symptoms now in [the veteran's] foot are 
really related to the diabetes and the sequelae of his 
diabetes."  Peripheral neuropathy was diagnosed by another 
examiner who found that there was no relationship between the 
neuropathy and the shell fragment wound.

II.  Analysis

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (Court) has held that, when a veteran 
claims a service-connected disability has increased in 
severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Court has also stated 
that where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Finally, this 
matter has been adequately developed for the purpose of 
appellate review.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities.  The 
Board attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran's post-operative residuals of a right foot shell 
fragment wound are currently rated as 10 percent disabling 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5284.  Under that code, a 10 percent evaluation is warranted 
for moderate foot injuries and a 20 percent evaluation is 
permitted for moderately severe foot injuries.  

The medical evidence of record reveals that the veteran 
sustained a shell fragment wound to the dorsal aspect of the 
right foot.  Postservice retained foreign bodies were 
surgically removed from the 4th and 5th phalanx and near the 
5th metatarsal.  Significantly, however, post-service medical 
records also include evidence of severe changes and 
"destruction" in the first, second and third cuneiform due 
to nonservice-connected diabetic neuropathy.  Moreover, the 
evidence associated with the claim for an increased 
evaluation does not show more than a moderate foot disability 
due to the shell fragment wound residuals.  In this regard, 
November 1994 and July 1999 examinations noted a well-healed 
scar on the dorsal aspect of the right foot.  While there is 
evidence of palpable tenderness and soreness over the entire 
foot, and while the appellant has recently lost two toes on 
the right foot, none of these disabling manifestations have 
been associated with the appellant's shell fragment wound 
residuals.  Rather, they have specifically been attributed to 
circulatory problems which are related to complications of 
his nonservice connected diabetes mellitus.  No examiner has 
described more than moderate foot pathology to be associated 
with the appellant's shell fragment wound residuals.  In 
light of this fact, an increased evaluation must be denied 
under Diagnostic Code 5284.

In reaching this decision the Board considered the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, however, while the appellant's 
right foot is productive of pain, that pain has been 
clinically associated with nonservice connected disabilities, 
and the objective evidence of record does not show that the 
shell fragment wound residuals are productive of such 
disabling pain that they cause disuse atrophy or 
incoordination on use.  Hence, these regulations cannot serve 
as the basis for an increased evaluation.

The Board also considered whether an increased evaluation is 
in order under the diagnostic code pertaining to dorsal 
gunshot wounds to the foot.  In this regard, Title 38, Code 
of Federal Regulations, Section 4.56 (1996), which was in 
effect during the course of his appeal, provided that muscle 
wounds specifically due to gunshot or other trauma were 
considered slight if the injury was a simple wound, without 
debridement, infection or effects of laceration, and where 
the objective findings include a minimum scar; slight, if any 
evidence of fascial defect or of atrophy or of impaired 
tonus, and no significant impairment of function and no 
retained metallic fragments.  Residuals were moderate if the 
wound was through and through, but with a relatively short 
track and an absence of residuals of debridement or prolonged 
infection.  In order to warrant a moderate rating, there 
needed to be consistent complaints of the cardinal symptoms 
of muscle wounds, particularly fatigue pain after use.  
Objective findings needed to include a relatively small scar 
with signs of a moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and definite 
weakness or fatigue in comparative tests. See 38 C.F.R. § 
4.56(b).

In order to be characterized as moderately severe muscle 
injury a through and through wound with debridement or 
prolonged infection, or sloughing of soft parts and 
intermuscular cicatrization was required.  Service records 
needed to show hospitalization for a prolonged period in 
service for a wound of severe grade, and evidence of 
unemployability as a result of inability to keep up with work 
should be considered.  Objective findings needed to include a 
relatively large entrance, and if present, exit scar, so 
situated as to indicate the track of a missile through 
important muscle groups, moderate muscle loss, and tests of 
strength producing positive evidence of marked or moderately 
severe loss.  A severe muscle injury involved a through and 
through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or 
explosive effect of high velocity missile, or shattering bone 
fracture with extensive debridement or prolonged infection 
and sloughing of soft parts, intermuscular binding and 
cicatrization.  Objective findings were similar to the 
revised criteria as set forth below.  See 38 C.F.R. § 4.56(c) 
(1996).

The revised rating criteria which were implemented during the 
course of the appellant's appeal are similar in content, if 
not organization, to the criteria in effect prior to the 
revision.  For instance, a through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged.  An open comminuted 
fracture with muscle or tendon damage will be treated as a 
severe injury of the muscle groups involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  See 38 C.F.R. 
§ 4.56(a), (b) (1998).

A slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  A moderate muscle 
disability anticipates a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of a 
high velocity missile, residuals of debridement, or prolonged 
infection.  A history consistent with a moderate disability 
would include complaints of one or more of the cardinal signs 
and symptoms, particularly lowered threshold of fatigue after 
average use.  Objective findings include some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue.  See 38 C.F.R. 
§ 4.56 (c), (d) (1998).

A moderately severe muscle disability anticipates a through 
and through or deep open penetrating wound by a small high 
velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of a 
prolonged hospitalization for treatment of the wound with a 
record of cardinal symptoms consisting of loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on deep palpation of a loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with sound 
side.  Tests of strength and endurance compared with sound 
side should demonstrate positive evidence of impairment.  A 
severe injury of the muscle contemplates a through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  Service 
department record or other evidence shows hospitalization for 
a prolonged period for treatment of wound.  There is a record 
of consistent complaint of cardinal signs and symptoms of 
muscle disability, worse than those shown for moderately 
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track; 
palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area; muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
See 38 C.F.R. § 4.56 (d) (1998).

Under 38 C.F.R. § 4.73, Diagnostic Code 5310 pertaining to 
muscle injuries to Muscle Group X, which affect movements of 
the foot, a moderate or moderately severe muscle injury to 
the dorsal aspect of the right foot warrants assignment of a 
10 percent rating.  A 20 percent rating is warranted for a 
severe muscle injury.  

In this case, there is no evidence that the veteran's right 
foot shell fragment wound is severe in nature.  The veteran's 
wound was not a through and through or deep penetrating wound 
due to high-velocity missile, the wound did not shatter any 
bone, it did not require extensive debridement, and it was 
not productive of prolonged infection, sloughing of soft 
parts, intermuscular binding or scarring.  Finally, the wound 
did not necessitate a prolonged period of hospitalization.  
Therefore, this Diagnostic Code under both the old and the 
new versions does not provide a basis for an increased 
evaluation.

The benefit sought on appeal must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

An increased rating for the service-connected post-operative 
residuals of a right foot shell fragment wound is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

